          Case: 1:20-cv-00019-SA-RP Doc #: 1 Filed: 02/05/20 1 of 5 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION


CYNTHIA D. TRIMBLE                                                                      PLAINTIFF

                                                                       1:20cv19-SA-RP
VS.                                                         CAUSE NO. _____________________


VERTEX AEROSPACE LLC                                                                  DEFENDANT

                                                                      JURY TRIAL DEMANDED


                                             COMPLAINT


        This is an action to recover actual and punitive damages for race discrimination in violation

of Title VII of the Civil Rights Act of 1964 and 42 U.S.C. § 1981, and for discrimination on the basis

of disability in violation of Americans with Disabilities Act. The following facts support the action.

                                                  1.

        Plaintiff CYNTHIA D. TRIMBLE is an adult resident citizen of 112 Harris Drive, Columbus,

Mississippi 39705. Plaintiff is a black female.

                                                  2.

        Defendant VERTEX AEROSPACE LLC is a limited liability company. Defendant may be

served with process by service upon its registered agent, Corporate Creations Network, Inc., 232

Market Street, #1600, Flowood, Mississippi 39232.          Defendant is in the business of airplane

maintenance.




00344244.WPD
          Case: 1:20-cv-00019-SA-RP Doc #: 1 Filed: 02/05/20 2 of 5 PageID #: 2




                                                      3.

        This Court has federal question jurisdiction under 28 U.S.C. § 1331 and civil rights

jurisdiction under 28 U.S.C. §1343, to redress claims arising under the Americans with Disabilities

Act Amendments Act (“ADAAA”), 42 U.S.C. § 12101, et. seq., the Civil Rights Act of 1964, as

amended by the Civil Rights Act of 1991, and 42 U.S.C. § 1981.

                                                      4.

        Plaintiff was employed by Defendant for over twenty-three (23) years in airplane

maintenance at the Columbus Air Force Base.

                                                      5.

        In latter years, Plaintiff has begun to suffer from an arthritic condition in her knees. This

condition causes Plaintiff extreme difficulties in bending, twisting, and walking.

                                                      6.

        Plaintiff, however, was able to perform her aircraft work by utilizing a device, which she

herself had created.     The device allowed Plaintiff to perform her job without having to bend.

Plaintiff could perform her job just as well using the device as she could have done the job without

using the device. By using the device, Plaintiff was able to perform the job without causing extreme

pain in her knees.

                                                      7.

        Plaintiff’s immediate supervisor was John Callahan.         Callahan, as well as Plaintiff’s lead

man, are both white and are extreme racists. Plaintiff was the only black person working on the

swing shift, and they entertained animosity and ill-will toward Plaintiff because of her race.




00344244.WPD                                         -2-
           Case: 1:20-cv-00019-SA-RP Doc #: 1 Filed: 02/05/20 3 of 5 PageID #: 3




                                                      8.

          Callahan, therefore, arbitrarily prohibited Plaintiff from using the device which she had

devised, even though he knew that the device a reasonable mitigation device for performing her job.

                                                      9.

          On or about January 7, 2019, Defendant terminated Plaintiff from her employment.

Defendant falsely claimed that Plaintiff had signed off on a pre-flight inspection that another person

had done. This was totally fabricated.         Plaintiff had done and signed off on all of her pre-flight

inspections. She did not commit the work rule violation which Defendant claimed she committed.

Defendant claimed that a black male had performed the work for Plaintiff.

                                                      10.

          The foregoing was fabricated and done in an effort to be rid of Plaintiff. The individual who

made the false report that Plaintiff had falsified the pre-flight inspection report was also white and

racist.

                                                      11.

          Defendant did not seriously investigate the charges. If Defendant had done so, it would have

known the charges were totally false.         Alternatively, Defendant may have violated the rules and

arbitrarily decided to be rid of Plaintiff because she is black.

                                                      12.

          Plaintiff has filed an EEOC charge, attached hereto as Exhibit “A,” and received the right to

sue letter, attached hereto as Exhibit “B.”




00344244.WPD                                          -3-
          Case: 1:20-cv-00019-SA-RP Doc #: 1 Filed: 02/05/20 4 of 5 PageID #: 4




                                                   13.

        The actions of Defendant against Plaintiff have been intentional and malicious, such that

punitive damages are due.

                                                   14.

        Plaintiff has suffered lost income and mental anxiety and stress as a result of Defendant’s

wrongful actions.

                                      REQUEST FOR RELIEF

        Plaintiff requests actual and punitive damages in an amount to be determined by a jury,

reinstatement, as well as reasonable attorneys’ fees, costs, and expenses.

        RESPECTFULLY SUBMITTED, this the 5th day of February, 2020.

                                                CYNTHIA D. TRIMBLE, Plaintiff


                                        By:     /s/ Jim Waide
                                                Jim Waide, MS Bar No. 6857
                                                waide@waidelaw.com
                                                WAIDE & ASSOCIATES, P.A.
                                                332 North Spring Street
                                                Tupelo, MS 38804-3955
                                                Post Office Box 1357
                                                Tupelo, MS 38802-1357
                                                (662) 842-7324 / Telephone
                                                (662) 842-8056 / Facsimile

                                                ATTORNEY FOR PLAINTIFF




00344244.WPD                                       -4-
Case: 1:20-cv-00019-SA-RP Doc #: 1 Filed: 02/05/20 5 of 5 PageID #: 5
